Order, Supreme Court, Bronx County (Alan Saks, J.), entered October 27,1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly granted in view of the climatological report for the day in question, which shows that plaintiff’s alleged slip and fall on snow and ice occurred during the course of a snow storm, and because liability may not be imposed on a property owner under such circumstances absent proof of "a reasonably sufficient time from the end of the storm to remedy the condition” (Arcuri v Vitola, 196 AD2d 519, 520). Nor can plaintiff be heard to argue that she should have been granted leave to amend her complaint to include a claim of detrimental reliance when she did not request such relief from the IAS Court (see, Romar v Alli, 120 AD2d 420, 422). Concur—Murphy, P. J., Williams, Tom and Mazzarelli, JJ.